Citation Nr: 0434030	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-13-709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chloracne as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 until 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  In January 2002 the RO found that the 
appellant had not submitted evidence sufficient to grant 
service connection for chloracne as a result of exposure to  
herbicides.  


REMAND

Statements from the veteran, the Social Security 
Administration (SSA) and the RO indicate that the veteran is 
receiving disability benefits from the SSA.  However, the 
SSA's actual decision, and the medical reports supporting the 
decision, are not currently contained in the claims file.  On 
remand, the RO should attempt to obtain the SSA's records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following 
actions:

1.  The RO should request the Social 
Security Administration to provide copies 
of any decision rendered by that agency 
on the appellant's claim for disability 
benefits, as well as the medical records 
relied in arriving at that decision.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



